UNITED STATES DISTRICT COURT
for the District of New Jersey

United States of America
ORDER SETTING

 

¥v. CONDITIONS OF RELEASE
HADRIAN MATTHEWS Case Number: 19-4427
Defendant

ITIS ORDERED on this _9 ay of _ December, 2019 that the release of the defendant is subject to the following conditions:

(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the coltection of a DNA sample if the collection is authorized by
42 U.S.C. § 14135a,

(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
any change of address and/or telephone number.

(4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

Release on Bond

Bail be fixed at $ “ed, COD andthe defendant shall be released upon:

OS Executing an unsecured appearance bond (> with co-signor(s) SATA AAC, OO
( )

Executing a secured appearance bond (_ ) with co-signor(s) , and (_ ) depositing

 

 

 

in cash in the registry of the Court % of the bail fixed; and/or (_ ) execute an agreement to forfeit designated property
located at - Local Criminal Rule 46.1(d)(3)} waived/not waived by the
Court.

( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof:
Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the safety of
other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

IT 1S FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
>» Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
including but not limited to, any arrest, questioning or traffic stop.
( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
victim, or informant; not retaliate against any witness, victim or informant in this case. ,
PS The defendant shail be released into the third party custody of ___-"4@ -Asq 2 Mea /

who agrees (a) to supervise the defendant in accordance withall the conditions of release, (b) to use every effort to assure
the appearance of the defendant at all scheduled court proceedings, and {c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

x Custodian Signature: TN). if Date: Fol q- 14

DNJ-CR-O19({REV. 1/09}(modified AO-199) Page 1
The defendant’s travel is restricted to }C} New Jersey ( ) Other
) unless approved by Pretrial Services (PTS).

Surrender all passports and travel documents to PTS, Do not apply for new travel documents,

Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
procedures/equipment.

Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in which the
defendant resides shall be removed on tics and verification provided to PTS,

 

«6

 

BR

( ) Mental health testing/treatment as directed by PTS.

( ) Abstain from the use of alcohol. s

(J Maintain current residence or a residence approved by PTS. A ly wn 1 CORMMIAMG past be jereagaromd
{ ) Maintain or actively seek employment and/or commence an education progfam. o fs

{_ ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense. -

( )

Have no contact with the following individuats:

 

Defendant is to participate in one of the following home confinement program components and abide by all the requirements of
the program which will or ( ) will not include electronic monitoring or other tocation verification system. You shall pay all
or part of the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising
officer.
( ) (i) Curfew. You are restricted to your residence every day (_) from to ,or( )as directed by
the pretrial services office or supervising officer: or
( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
supervising officer. Additionally, employment( )is permitted (_ ) is not permitted.
(\4 (iit) Home Incarceration, You are restricted to your residence under 24 hour lock-down except
for medical necessities and court appearances, or other activities specifically approved by the court.
( ) Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or the
installation of computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pay all
or part of the cost of the monitoring software based upon their ability to pay, as determined by the pretrial services
office or supervising officer.

¥

 

 

( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or connected
devices.

{ ) (ii) Computer - No Internet Access: defendant is permitted use of computers or connected devices, but is
not permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc);

( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
legitimate and necessary purposes pre-approved by Pretrial
Services at [ ] home [ ] for employment purposes.

( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
by other residents shall be approved by Pretrial Services, password protected by a third party custodian
approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services,

(>) Other: ___ LAE Foie o On-tben
( ) Other: oy close of busizess 04 ¢B/ 1 /BOFG,

 
    

 

( ) Other:

 

For purpose of Location Monitoring, the defendant shall install a land line telephone in his/her residence within 10 days of release, unless waived by PTS.

No contact direct or indirect by phone, email, text messages or social media, with anyone who is or may become a victim or potential witness in the subject

investigation, including co-defendants, unless in the presence of counsel

BS The defendant shall surrender all firearm purchaser's identification cards and permits to PTS.

DNJ-CR-019{(REV. 1/09}(modified AO-199) Page 2
ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e.,
in addition to) to any other sentence you receive.
it is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
witness, victim, juror, informant, or officer of the court. The penaities for tampering, retaliation, or intimidation are significantly more serious if
they involve a killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
not more than $250,000 or imprisoned for not more than [0 years, or both;
(2} an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

] acknowledge that I am the defendant in this case and that | am aware of the conditions of release. | promise to obey all conditions

of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalfies and sanctions set forth above.

Defendant’s Signature

Eh aionad Lar

City and State
Directions to the United States Marshal

(><) The defendant is ORDERED released after processing.

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
posted bond and/or complied with all other conditions for release Jf still-in-cusgo @ produced before the
appropriate judge af the time and place specified.

    

ae

Date:

 

 

: Judicial Officer's Signature

Hon. Michael A. Hammer

 

Printed Name and Title

eer rr rr EE rrr
DNJ-CR-019((REV. 1/09)(modified AO-199) Page 3
